Citation Nr: 0100360	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability of 
the hands and feet, including as a result of exposure to 
herbicides in service.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean






INTRODUCTION

The appellant is a veteran of active naval service from 
February 1964 to December 1967, and from January 1968 to 
December 1973, including service in Vietnam on the U.S.S. 
CADDO PARISH (LST-515).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Louisville Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The claims 
file is currently under the jurisdiction of the Waco RO, 
where a hearing was held before the undersigned in October 
2000.  A prior hearing was held at the Louisville RO before a 
Hearing Officer in May 1999.  


REMAND

This claim has been denied by the Louisville RO as not well 
grounded, which was in accordance with the legal criteria in 
effect at that time.  However, in November 2000, after the 
appeal arrived at the Board, the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law.  Among other things, it abolishes the 
threshold requirement for a well-grounded claim and 
establishes new criteria and procedures for VA's duty to 
assist claimants in the development of the evidence necessary 
to substantiate their claims.  A remand of this appeal is 
therefore required.  

In addition, the appellant claims that his current skin 
disability may be due to his exposure to herbicides in 
Vietnam while serving on the U.S.S. CADDO PARISH (LST-515).  
Since he is not shown to have chloracne or any other 
disability listed at 38 C.F.R. § 3.309(e) (2000), he is not 
entitled to a presumption of exposure to Agent Orange by 
virtue of his service in Vietnam.  See McCartt v. West, 
12 Vet. App. 164 (1999).  Instead, he must affirmatively 
prove that he was exposed to Agent Orange in service.  The RO 
must inform the appellant of this requirement and assist him 
to obtain any necessary supporting evidence.  


Accordingly, the issue on appeal is remanded for the 
following action:


1.  The RO should proceed with any 
additional evidentiary development 
required by the VCAA and/or VBA Fast 
Letters 00-87 (Nov. 17, 2000) and 00-92 
(Dec. 13, 2000).  In particular, the RO 
must inform the appellant of the 
requirement that he affirmatively prove 
his exposure to Agent Orange while 
serving in Vietnam and assist him to 
obtain any necessary supporting evidence.  

2.  The RO should next readjudicate the 
claim seeking service connection for a 
skin disability, including as a result of 
exposure to herbicides in service.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

If the benefit sought on appeal is not granted, the appellant 
should be furnished a supplemental statement of the case and 
provided an opportunity to respond.  According to proper 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action until he is so informed, but he may furnish additional 
evidence and/or argument on the matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



